Exhibit 10.1

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (“Agreement”) is made as of April 26, 2002, by and
between Cutter & Buck (Europe) BV, a Netherlands company based in Huizen,
Netherlands, (“C&B”), and Cutter & Buck Sportswear (Europe) Limited, an Irish
limited company based in County Cork, Ireland (“Sportswear”).

 

Recitals

 

A.                                   C&B is a wholly owned subsidiary of Cutter
Buck Inc., a Washington corporation (“Cutter & Buck”).  Cutter & Buck is the
owner of the CUTTER & BUCK trademarks (“Marks”) and the CUTTER & BUCK trade name
(“Name”).  C&B has been the exclusive distributor of casual wear, sportswear and
related items bearing the Marks in the European Union, Norway and Switzerland
(the “Territory”).

 

B.                                     Cutter & Buck has decided to wind up its
direct operating activities in Europe through C&B effective as of May 1, 2002,
and to sell its products in the Territory through a third party licensee.  As
part of that winding up process, Cutter & Buck will be advancing funds to C&B to
repay its existing operating line and other obligations.

 

C.                                     Contemporaneously with this Agreement,
Cutter & Buck and Sportswear are entering into a License Agreement (“License
Agreement”), pursuant to which Sportswear will obtain a license to use the Name
and will become Cutter & Buck’s sole and exclusive licensee in the Territory for
the products described therein bearing the Mark (“Products”).

 

D.                                    In connection with the License Agreement,
Sportswear desires to purchase from C&B the existing inventory products and
other fixed assets currently held by C&B on the terms and conditions of this
Agreement.

 

Agreement

 

Therefore, the parties agree as follows.

 

1.                                       Purchase and Sale.  Effective as of
May 1, 2002 (“Closing Date”), Sportswear hereby agrees to purchase and C&B
agrees to sell to Sportswear all right, title and interest in and to C&B’s
Inventory, Accounts, FF&E and Trade Fixtures, described below (collectively, the
“Assets”), on the following terms and conditions.

 

2.                                       Inventory.  The “Inventory” will
consist of all C&B Classics, Spring 2002 Fashion and Consignment products as of
the Closing Date as described in this Section 2.  The total purchase price for
the Inventory will be approximately €1,096,060, in the amounts, subject to the
adjustments, and on the terms of this Section 2.

 

a.                                       CB Classics.  The purchase price for
“CB Classics” products will be €719,595, based upon 90% of estimated original
landed cost of products having an aggregate

 

--------------------------------------------------------------------------------


 

estimated landed cost of €799,549, as set forth by SKU in attached Exhibit A
(excluding €23,379 in products shipped directly to Sportswear but paid for by
C&B).  A physical count of CB Classics may be conducted as of the Closing Date,
in accordance with the procedure set forth in Section 2.d.  The purchase price
for the CB Classics inventory will be adjusted up or down to reflect the
difference between the estimated original landed cost set forth above and the
actual landed value determined by the physical count (extended by the unit
prices set forth in attached Exhibit A); provided that such adjustment will only
be made if the actual landed value of CB Classics inventory differs from the
estimated landed cost by more than three percent (3%).

 

b.                                      Spring 2002 Fashion.  The purchase price
for the “Spring 2002 Fashion” products will be a sum equal to (i) €150,465,
approximately 50% of the estimated original landed value based upon an average
landed cost of €13.59 per unit times an estimated 22,137 units, as set forth in
attached Exhibit B, plus (ii) an additional payment equal to fifteen percent
(15%) of all revenues received by Sportswear from sales of Spring 2002 Fashion
products made between the Closing Date and July 31, 2002.  Sportswear will track
all sales of Spring 2002 Fashion products, and by no later than August 31, 2002,
Sportswear will deliver to C&B a full sales report, including all revenues
received on all sales made between the Closing Date and July 31, 2002.  The
additional payment described in clause (ii) of this Section will be reflected in
an adjustment to the payment next due under Section 6.f below.

 

c.                                       Consignment.  The purchase price for
products on consignment to third party shops (“Consignment” products) will be
€226,000, based upon an average landed cost of €17.40 per unit times an
estimated 13,000 units, subject to adjustment as described below.  The actual
number of units will be determined by physical count as of the Closing Date, in
accordance with the procedure set forth in Section 2.d.  C&B will use its best
reasonable efforts to dispose of as much old Consignment inventory as possible
prior to the Closing Date.  The purchase price for Consignment products will be
reduced by an amount equal to 40% of the landed cost of old Consignment products
(generally fashion products from Seasons 11 and earlier, and such other products
as the parties may agree) remaining on the Closing Date.

 

d.                                      Physical Count.  The purchase prices for
the C&B Classic inventory, Spring 2002 Fashion inventory and the Trade Fixtures
(see Section 5 below) are based upon estimates as of the date of this Agreement
of available remaining items as of the Closing Date.  C&B shall take a physical
count of such items in its Danzas warehouse, Alphen a/d Rijn, Netherlands
(“Holland Warehouse”) during course of packaging the items for shipment to
Sportswear.  The physical count will be compared to and reconciled with (to the
extent possible) the listings maintained by C&B on its Paragon operating
system.  Sportswear shall participate, at its expense, in the counting of these
items.  If the parties agree upon the final count, the parties will execute an
amendment to this Agreement if any adjustment to the respective purchase prices
is required; if no adjustment is required, the parties will verify such in
writing.  If the parties do not agree upon the final count or any adjustment to
respective purchase prices, the matter will be resolved by arbitration as
provided below.  If for any reason Sportswear does not to participate in the
count, C&B will give written notice setting forth the final count obtained by
C&B and any adjustment to the purchase prices, which will be binding upon
Sportswear.  Any adjustments to the purchase prices based upon the physical
count will be reflected in an adjustment to the payment next due under
Section 6.f below.

 

2

--------------------------------------------------------------------------------


 

3.                                       Accounts Receivable for Fall 2002
Samples.  The “Accounts” will consist of C&B’s accounts receivable for product
samples sold to its agents as of the Closing Date, which are listed by agent in
attached Exhibit C.  The aggregate purchase price for the Accounts will be
€29,408, subject to adjustment as follows.  After the Closing Date, Sportswear
will evaluate whether it wishes to continue using C&B’s current agents.  If
Sportswear decides not to continue using an agent, C&B will accept return of
such agent’s product samples, and will credit Sportswear for the returned
samples.  Any such credit will be reflected in an adjustment to the payment next
due under Section 6.f below.

 

4.                                       FF&E.  The “FF&E will consist of the
furniture, fixtures and equipment listed in attached Exhibit D, which are
installed in the field with customers or agents who stock and sell C&B
products.  The aggregate purchase price for the FF&E will be €78,000.

 

5.                                       Trade Fixtures.  The “Trade Fixtures”
will consist of the trade fixtures listed in attached Exhibit E, which are
currently stored in the Holland Warehouse.  The aggregate purchase price for the
Trade Fixtures will be approximately €8,360, subject to adjustment based upon a
physical count as of the Closing Date in accordance with the procedure set forth
in Section 2.d and the unit prices set forth in attached Exhibit E.  Any such
adjustment will be reflected in an adjustment to reflected in an adjustment to
the payment next due under Section 6.f below.

 

6.                                       Payment Schedule.  In consideration for
the funding provided to C&B by Cutter & Buck, C&B has assigned all rights to
payment under this Agreement to Cutter & Buck.  Accordingly, the total purchase
price for the Assets in the sum of €1,211,828 shall be paid by Sportswear to the
order of Cutter & Buck in Euros at the address set forth in Section 16,
attention Stephen S. Lowber, Chief Financial Officer, subject to adjustments, as
follows:

 

a.                                       €127,800 shall be paid upon execution
of this Agreement;

 

b.                                      €114,565 shall be paid on or before
July 31, 2002;

 

c.                                       €242,365 shall be paid on or before
October 31, 2002;

 

d.                                      €242,365 shall be paid on or before
January 31, 2003; and

 

e.                                       €242,365 shall be paid on or before
April 30, 2003; and

 

f.                                         The remaining balance of the Purchase
Price (in the nominal amount of €242,368, subject to adjustments) shall be paid
on or before July 31, 2003.

 

7.                                       Delivery Terms.  On the Closing Date,
title to the CB Classics and Spring 2002 Fashion Inventory, and Trade Fixtures
will pass to Sportswear at C&B’s Holland Warehouse, and title to the Consignment
Inventory and FF&E will pass to Sportswear at the then locations of the
Consignment Inventory and FF&E.  Sportswear will be responsible for any shipment
of any Assets to its warehouse or other destination, at its expense and risk of
loss.

 

3

--------------------------------------------------------------------------------


 

8.                                       Books and Records.  Sportswear shall
prepare and maintain, in such manner as will allow its accountants to audit the
same in accordance with generally accepted accounting principles, complete and
accurate books of account and records covering all transactions arising out of
or relating to this Agreement.  Sportswear shall keep all such books of account,
records and documents available after the termination of this Agreement for at
least six (6) years with respect to tax matters and two (2) years with respect
to all other matters.  C&B shall be given access during business hours (giving
due regard for the impact of a review on Sportswear’s business) to Sportswear’s
books and records relating to the Assets for the purpose of confirming the
calculations required under this Agreement.

 

9.                                       Representations and Warranties.

 

a.                                       C&B’s Representations and Warranties. 
C&B represents, warrants and undertakes to Sportswear as follows:

 

i.                                          C&B has all requisite power and
authority to execute and deliver this Agreement, and this Agreement is valid and
binding on C&B in accordance with its terms.

 

ii.                                       Neither the entering into of this
Agreement nor the consummation of the transaction contemplated hereby will
constitute or result in a violation or breach by C&B of any judgment, order,
writ, injunction or decree issued against or imposed upon it, or the Assets, or
will result in a violation of any applicable law, order, rule or regulation of
any governmental authority.

 

iii.                                    C&B is not engaged in or a party to or,
to the knowledge of C&B, threatened with any dispute, action, suit or other
proceedings relating to the Assets.  C&B has no knowledge of any investigation
threatened or contemplated by any governmental or regulatory authority.

 

iv.                                   C&B is, and on the Closing Date will be,
the sole and exclusive legal and equitable owner of all right and interest in
and has, and on the Closing Date will have, good and marketable title to the
Assets free and clear of the interests and rights of any other party.  Except
for the Consignment Inventory, which is subject to interests of the consignees,
none of the Assets is, and on the Closing Date none of the Assets will be,
subject to any lease, license, security interest, mortgage, pledge, lien,
option, charge, encumbrance, claim, covenant or restriction of any kind or
character.

 

v.                                      The items constituting the Inventory
are, and on the Closing Date will be, of merchantable quality and fit for their
intended purpose, except for such defects and variations as would pass without
objection in the trade.

 

b.                                      Sportswear’s Representations and
Warranties.  Sportswear represents and warrants to C&B as follows:

 

4

--------------------------------------------------------------------------------


 

i.                                          Sportswear has all requisite power
and authority to execute and deliver this Agreement, and this Agreement is valid
and binding on Sportswear in accordance with its terms.

 

ii.                                       Neither the entering into of this
Agreement nor the consummation of the transaction contemplated hereby will
constitute or result in a violation or breach by Sportswear of any judgment,
order, writ, injunction or decree issued against or imposed upon it, or will
result in a violation of any applicable law, order, rule or regulation of any
governmental authority.

 

10.                                 Conditions Precedent.  C&B’s obligations
under this Agreement are conditioned upon (a) the License Agreement having been
executed by Cutter & Buck and Sportswear, and (b) the Guaranty and Agreement of
even date having been executed by Eurostyle Ltd..  Sportswear’s obligations
under this Agreement are conditioned upon (a) the License Agreement having been
executed by Cutter & Buck and Sportswear, and (b) the Guaranty and Agreement of
even date having been executed by Cutter & Buck.

 

11.                                 Default and Remedies.

 

a.                                       Default.  Sportswear shall be in
default under this Agreement if any of the following occurs (each an “Event of
Default”):

 

i.                                          Sportswear fails to pay or perform
any obligation under this Agreement which is not cured within twenty (20)
calendar days after notice of default from C&B; or

 

ii.                                       Sportswear fails to pay or perform any
material obligation under the License Agreement when due, which is not cured
within any applicable cure period.

 

b.                                      Remedies.  Upon the happening of any one
or more Event(s) of Default, the entire unpaid balance of the Purchase Price,
all interest accrued thereon and all other sums due under this Agreement shall,
at the sole option of C&B, become due and payable without notice or demand.

 

12.                                 Cross Default.  C&B and Sportswear agree
that an Event of Default under either this Agreement or the License Agreement
shall constitute a default under both agreements.  Unless such default is cured
within the applicable cure period (if any), the non-defaulting party shall have
the right, in its sole discretion, to terminate either or both agreements.

 

13.                                 Indemnity.

 

a.                                       Sportswear’s Indemnity.  Sportswear
agrees to indemnify, defend and hold harmless C&B, Cutter & Buck, and their
respective officers, directors, shareholders, agents, and employees (each an
“Indemnified Party”), from and against any and all obligations, liabilities,
claims, demands, suits, actions, causes of action, damages and expenses
(including but not limited to reasonable attorneys’ fees and costs)
(collectively, “Claims”) caused by or arising from (i) Sportswear’s use,
marketing, promotion or sale of the Assets after the Closing Date;

 

5

--------------------------------------------------------------------------------


 

(ii) material inaccuracy or incorrectness as of the date hereof or the Closing
Date of any representation or warranty made by Sportswear; (iii) an Event of
Default by Sportswear; or (iv) without prejudice to any of the foregoing
provisions, Claims relating to the business carried on or products supplied by
Sportswear and/or Eurostyle at any time after the Closing Date.  Any claim for
indemnification will be made in accordance with the procedure set forth in
Section 13.e.

 

b.                                      C&B’s Indemnity.  C&B agrees to
indemnify, defend and hold harmless Sportswear and its officers, directors,
shareholders, agents, and employees from and against any and all Claims caused
by or arising from (i) C&B’s manufacture, use, marketing, promotion or sale of
the Assets prior to the Closing Date; (ii)  material inaccuracy or incorrectness
as of the date hereof or the Closing Date of any representation or warranty made
by C&B; (iii) C&B’s default in the performance of any of its obligations under
this Agreement which is not cured within twenty (20) days after notice from
Sportswear; (iv) without prejudice to any of the foregoing provisions, Claims
outstanding at the Closing Date relating to the business carried on by C&B
and/or Cutter and Buck in the Territory prior to the Closing Date or products
supplied by Cutter & Buck and/or C&B prior to the Closing Date.  Any claim for
indemnification will be made in accordance with the procedure set forth in
Section 13.e.

 

c.                                       Agents.  C&B agrees to indemnify,
defend and hold Sportswear harmless from and against any and all Claims arising
from any agreements or arrangements between C&B and/or Cutter & Buck and any
third party commercial agent relating to the business carried on by C&B and/or
Cutter & Buck in the Territory prior to the Closing Date; and Sportswear agrees
to indemnify, defend and hold C&B and Cutter & Buck harmless from and against
any and all Claims arising from any agreements or arrangements between
Sportswear and any third party commercial agent relating to the business carried
on by Sportswear in the Territory after the Closing Date.  Notwithstanding the
foregoing, each party will use its best efforts to minimize or mitigate any such
Claim.

 

d.                                      Employees.  C&B shall remain fully
liable and responsible for all obligations and liabilities whatsoever arising in
respect of the period up to and including the Closing Date by virtue of any
contracts of employment, employment relationships, collective agreements or
enactments or statutory provisions relating to employees in force at any time
prior to the Closing Date and C&B shall indemnify and hold Sportswear harmless
against any and all Claims arising in respect thereof.  C&B also agrees to
indemnify, defend and hold harmless Sportswear from and against any and all
Claims that it may suffer or incur to any employees or former employees of C&B
and/or Cutter & Buck or either of them.  Notwithstanding the foregoing,
Sportswear will use its best efforts to minimize or mitigate any such Claim.

 

e.                                       Indemnification Procedure.  All claims
for indemnification will be asserted and resolved as follows:

 

i.                                          In the event any Claim in respect of
which an indemnified party might seek indemnity is asserted against or sought to
be collected from such indemnified party, the indemnified party shall deliver a
notice (a “Claim Notice”) with reasonable promptness to the indemnifying party. 
The indemnifying party shall notify the indemnified party as soon as

 

6

--------------------------------------------------------------------------------


 

practicable, but not longer than ten (10) days after receipt of a Claim Notice
(“Notice Period”), whether the indemnifying party disputes its liability to the
indemnified party, and whether the indemnifying party desires, at its sole cost
and expense, to defend the indemnified party against such Claim.

 

ii.                                       If the indemnifying party notifies the
indemnified party within the Notice Period that the indemnifying party desires
to defend the indemnified party with respect to the Claim, then the indemnifying
party will have the right to defend, with counsel reasonably satisfactory to the
indemnified party, at the sole cost and expense of the indemnifying party, such
Claim by all appropriate proceedings, which proceedings must be vigorously and
diligently prosecuted by the indemnifying party to a final conclusion or may be
settled at the discretion of the indemnifying party; provided, however, that the
indemnifying party shall not be permitted to effect any settlement without the
written consent of the indemnified party unless (A) the sole relief provided in
connection with such settlement is monetary damages that are paid in full by the
indemnifying party, (B) such settlement involves no finding or admission of any
wrongdoing, violation or breach by any indemnified party of any right of any
other person or entity, or any laws, contracts or governmental permits, and
(C) such settlement has no effect on any other claims that may be made against
or liabilities of any indemnified party.  After giving the notice referred to in
the first sentence of this clause ii, the indemnifying party will have full
control of such defense and proceedings, including any compromise or settlement
thereof (except as provided in the preceding sentence); provided, however, that
the indemnified party may, at its sole cost and expense, at any time prior to
the indemnifying party’s delivery of the notice referred to in the first
sentence of this clause ii, file any motion, answer or other pleadings or take
any other action that the indemnified party reasonably believes to be necessary
or appropriate to protect its interests; and provided further, that if requested
by the indemnifying party, the indemnified party shall, at the sole cost and
expense of the indemnifying party, provide reasonable cooperation to the
indemnifying party in contesting any Claim that the indemnifying party elects to
contest.  The indemnified party may participate in, but not control, any defense
or settlement of any Claim controlled by the indemnifying party pursuant to this
clause ii and except as provided in the first sentence of this clause ii and the
preceding sentence, the indemnified party will bear its own costs and expenses
with respect to such participation.  Notwithstanding the foregoing, the
indemnified party may take over the control of the defense or settlement of a
Claim at any time if it irrevocably waives its right to indemnity with respect
to such Claim.

 

iii.                                    If the indemnifying party fails to
notify the indemnified party within the Notice Period that the indemnifying
party desires to defend the Claim pursuant to this Section or if the
indemnifying party gives such notice but fails to prosecute vigorously and
diligently or settle the Claim (in each case in accordance with clause ii
above), then the indemnified party will have the right to defend, at the sole
cost and expense of the indemnifying party, the Claim by all appropriate
proceedings, which proceedings will be prosecuted by the indemnified party in a
reasonable manner and in good faith or will be settled at the discretion of the
indemnified party (with the consent of the indemnifying party, which consent
will not be unreasonably withheld).  Subject to the immediately preceding
sentence, the indemnified party will have full control of such defense and
proceedings, including any compromise or settlement thereof, provided, however,
that if requested by the indemnified party, the indemnifying party

 

7

--------------------------------------------------------------------------------


 

will, at the sole cost and expense of the indemnifying party, provide reasonable
cooperation to the indemnified party and its counsel in contesting any Claim
which the indemnified party is contesting.  The indemnifying party may
participate in, but not control, any defense or settlement controlled by the
indemnified party pursuant to this clause iii, and the indemnifying party will
bear its own costs and expenses with respect to such participation.

 

f.                                         Limitation on Liability. 
Notwithstanding any other provision of this Agreement, to the fullest extent
permitted by applicable law, each party’s liability for Claims, whether in
contract, tort (including negligence) or otherwise, under this Agreement, the
License Agreement, or otherwise, regardless of the cause of the Claim or the
nature of the legal or equitable right claimed to have been violated, shall not
exceed:  (i) €3,500,000 per Claim for Claims covered by insurance; and
(b) $1,000,000 in the aggregate for Claims not covered by insurance (excluding
any Claims for the Purchase Price payable under this Agreement or the License
Fees payable under the License Agreement).

 

g.                                      Survival.  The provisions of this
Section 13 shall survive the expiration, termination, breach or alleged breach
of this Agreement.

 

14.                                 Default Interest.  If Sportswear fails to
pay any amount when due under this Agreement, such unpaid amount shall
thereafter bear interest, until paid in full, at the rate of one percent (1%)
per month, or the maximum rate allowed by applicable law, whichever is less.

 

15.                                 Expenses.  Each party to this Agreement will
bear its respective expenses, costs and fees incurred in connection with the
preparation and execution of this Agreement and the contemplated transactions,
including all fees and expenses of agents, representatives, counsel, and
accountants.

 

16.                                 Notices.  All notices, consents, waivers,
and other communications under this Agreement must be in writing and will be
deemed to have been duly given when (a) delivered by hand (with written
confirmation of receipt), or (b) sent by facsimile transmission (with written
confirmation of receipt), or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service or mailed by registered mail
(in each case, return receipt requested), to the appropriate addresses and
telecopier numbers set forth below (or to such other addresses and telecopier
numbers as a party may designate by notice to the other parties):

 

C&B:

 

Cutter & Buck (Europe) BV

 

 

c/o Cutter & Buck Inc.

 

 

Attention:  President

 

 

2701 First Avenue, Suite 500

 

 

Seattle, Washington 98121

 

 

Facsimile:  (206) 448-0589

 

8

--------------------------------------------------------------------------------


 

With copy to:

 

Michael E. Morgan

 

 

Lane Powell Spears Lubersky LLP

 

 

1420 Fifth Avenue, Suite 4100

 

 

Seattle, Washington  98101-2338

 

 

Facsimile:  (206) 223-7107

 

 

 

Sportswear:

 

Cutter & Buck Sportswear (Europe) Limited

 

 

Attention:  Alan Dwyer

 

 

Fitz’s Boreen, Mallow Road

 

 

Cork, Ireland

 

 

Facsimile:  353-21-4211166

 

 

 

With copy to:

 

John Dwyer

 

 

Ronan Daly Jermyn

 

 

12 South Mall

 

 

Cork, Ireland

 

 

Facsimile:  353-21-4802790

 

17.                                 Confidentiality.  The parties understand and
agree that all financial information and other information provided by either
party to the other is proprietary and confidential information.  Each party
agrees to keep all such information in strict confidence and not to disclose it
to any third party without the prior written consent of the other party.  Each
party further agrees that all information and materials which result from
obligations performed hereunder shall be and remain the property of the
disclosing party and, upon termination of this Agreement or earlier request,
shall be delivered to the disclosing party.

 

18.                                 Further Cooperation.  C&B and Sportswear
further agree they will execute such other documents and take such other actions
as may be necessary or desirable to complete the transfer of the Assets, and to
satisfy the obligations described in this Agreement, and that this Agreement and
the transactions and undertakings contemplated by this Agreement may and will be
carried out and consummated in the most expeditious and convenient manner.

 

19.                                 Assignment.  Subject to the balance of this
Section, this Agreement binds and inures to the benefit of the parties, their
successors and assigns.  Sportswear may not assign or delegate any right or duty
under this Agreement (voluntarily, involuntarily, by operation of law, by
transfer of control or otherwise) without C&B’s prior written consent. 
Sportswear agrees that C&B may assign to Cutter & Buck its rights under this
Agreement (including without limitation its right to receive payment of the
Purchase Price), and Cutter & Buck may further assign such rights to any
subsidiary or affiliate entity, at any time without further consent from
Sportswear.

 

20.                                 Governing Law.  This Agreement shall be
governed and construed in accordance with the laws of the State of Washington
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Washington or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Washington.

 

9

--------------------------------------------------------------------------------


 

21.                                 Dispute Resolution.  The parties agree that
it is in their mutual interest to settle any dispute between themselves by the
most efficient means available to them.  To this end, either party may demand
arbitration of a dispute by notice to the other party. Arbitration shall be the
exclusive remedy, shall be binding and shall not be subject to appeal under any
circumstances.  Within thirty (30) days of receipt of such notice, the receiving
party shall complete and submit to the Seattle Office of Judicial Arbitration &
Mediation Services, Inc. (“J.A.M.S.”), on behalf of both parties, the Submission
Agreement then used by J.A.M.S. setting forth the agreement of the parties as to
the rules and procedures to be followed at the arbitration hearing.  Should the
parties fail to agree on the content of the Submission Agreement, the
arbitration shall nonetheless proceed under the direction of a single arbitrator
designated by the Seattle Office of J.A.M.S. and according to the rules for
binding arbitration then followed b the Seattle Office of J.A.M.S.  In the
arbitral award, the arbitrator shall award special damages to a party if the
other party has, in the judgment of the arbitrator, protracted resolution of the
dispute.  The prevailing party (as determined by the arbitrator) shall be
entitled to recovery of its reasonable costs and attorneys’ fees from the other
party.  Otherwise, the parties shall divide the costs of the arbitration
equally.  The arbitration award may be entered as a final judgment and enforced
in any court having jurisdiction.  C&B and Sportswear specifically waive any
rights they might otherwise have to contest entry and enforcement of the
arbitration award in any jurisdictions selected by the prevailing party.

 

22.                                 Attorneys’ Fees and Costs.  In the event of
any dispute arising out of or relating to this Agreement, whether suit or other
proceeding is commenced or not, and whether in mediation, arbitration, at trial,
on appeal, in administrative proceedings or in bankruptcy (including without
limitation any adversary proceeding or contested matter in any bankruptcy case),
the prevailing party shall be entitled to recover its costs and expenses
incurred, including reasonable attorneys’ fees.  If there is a lawsuit,
Sportswear agrees to submit to the jurisdiction of the Superior Court of
Washington for King County.

 

23.                                 Severability.  If any portion of this
Agreement shall be held invalid or inoperative, then, so far as is reasonable
and possible, the remainder of this Agreement shall be considered valid and
operative, and effect shall be given to the intent manifested by the portion
held invalid or inoperative.

 

24.                                 Entire Agreement.  This Agreement, including
the attached Exhibits, constitutes the entire agreement of the parties with
respect to the subject matter hereof, and supersedes all previous agreements by
and between the parties as well as all prior proposals, oral or written, and all
prior negotiations, conversations or discussions between the parties related to
this Agreement.  Each of the parties acknowledges that it has not been induced
to enter into this Agreement by any representations or statements, oral or
written, not expressly contained herein.

 

25.                                 Execution in Counterparts.  This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original and all of which together shall constitute the same document, whether
or not all parties execute each counterpart.

 

10

--------------------------------------------------------------------------------


 

26.                                 Delivery by Facsimile.  The parties agree
that counterparts of this Agreement may be executed and delivered by facsimile,
followed by personal or other delivery of original signed counterparts.

 

27.                                 General.  Each party is an independent
contractor.  Neither party is an agent of the other, and neither party has any
right to bind or obligate the other.  This Agreement may not be amended or
modified except in writing signed by authorized officers of C&B and Sportswear. 
If any provision of this Agreement is held invalid, all other provisions shall
remain in full force and effect.  The headings used in this Agreement are for
convenience only, and do not affect, limit or control the meaning, effect or
application of any provision of this Agreement.  No consent or waiver (express
or implied) by any party to or of any breach or nonperformance will be deemed to
be a consent or waiver to or of any other breach or nonperformance of the same
or any other obligation under this Agreement.  This Agreement may be executed in
counterparts.

 

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

 

EXECUTED as of the date first written above.

 

CUTTER & BUCK (EUROPE) BV

 

CUTTER & BUCK SPORTSWEAR (EUROPE) LIMITED

 

 

 

 

 

 

By

 

 

 

Its

 

 

By

 

 

 

Its

 

 

11

--------------------------------------------------------------------------------